DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael K. O’Neill on 9/14/21.

The application has been amended as follows: amend claim 11.

11. The apparatus according to claim 10, further comprising: 
a cover member arranged to open/close with respect to the apparatus, and 
a second detection unit configured to detect an opening/closing state of the cover member, 
wherein the control unit performs shutdown processing in a case, after the second control mode has been executed, in which the first detection unit detects that .


Election/Restrictions
Claim 1 is allowable. The restriction requirement between Inventions I through VI, as set forth in the Office action mailed on 6/23/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/23/21 is withdrawn.  Claims 4-5 and 12-15, directed to Inventions II through VI, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-19 allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 1 is the inclusion of “a control unit configured to be able to execute a first control mode in which the first closing unit closes the ink suction path and a second control mode in which the second closing unit closes the ink supply path”.  The foregoing limitation(s), when combined with the other limitations of claim 1, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 2-17, for the same reason as discussed above for parent independent claim 1, dependent claims 2-17 also contain(s) allowable subject matter.
The reason for allowance of claim 18 is the inclusion of “performing a control process in which a first control mode in which the ink suction path is closed by the first closing process and a second control mode in which the ink supply path is closed by the second closing process can be executed”.  The foregoing limitation(s), when combined with the other limitations of claim 18, has(have) not been taught, found, or suggested by the cited art.
The reason for allowance of claim 19 is the inclusion of “performing a control process in which a first control mode in which the first closing process is performed to close the ink suction path and a second control mode in which the second closing process is performed to close the ink supply path can be executed; performing a first transportation process of transporting the printing apparatus upon closing the ink suction path by the first control mode; and performing a second transportation process of transporting the printing apparatus upon closing the ink supply path by the second control mode”.  The foregoing limitation(s), when combined with the other limitations of claim 19, has(have) not been taught, found, or suggested by the cited art.	


The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Sugiyama et al. (US 2006/0164448 A1)
Discloses leakage of ink during transportation of the printer.

Kawai et al. (US 2005/0195241 A1)
Discloses leakage of ink.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

September 14, 2021